Title: Samuel H. Smith to Thomas Jefferson, 30 January 1815
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          Dear Sir  Jan. 30. 1815.
          I am happy to advise You that the bill authorising the purchase of Your Library has passed the two houses of Congress. I enclose for Your satisfaction a copy of the bill. It now rests with the Library committee to make the final agreement. The sum stipulated is precisely that estimated by Mr Milligan. I shall, doubtless, in a few days hear from the Committee, when I will again write You.
          We have had a most rigid spell of weather. The mercury in my thermometer was yesterday morning one degree below zero, and the ice in our streams is already a foot thick. The cold and storm without have probably driven you into  the retirement of Your closet, where You must experience a fine contrast to the roaring winds without. It is on such occasions that man feels the reason he has to exult in his civilisation & philosophy.
          I am with great & sincere respect & regard
          Sa H Smith
        